Citation Nr: 1041561	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION


The Veteran served on active duty from January 1979 to January 
1983.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which in pertinent 
part, denied entitlement to TDIU.

The Veteran testified before a local RO hearing officer in August 
2006.  A transcript of the hearing is of record.  

In May 2009, the Board remanded this issue so that additional 
development of the evidence could be conducted.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him 
from securing or following substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -- except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim -- the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

In an October 2004 letter, the RO informed the Veteran of its 
duty to assist him in substantiating his claim under the VCAA, 
and the effect of this duty upon his claim.  A letter dated in 
September 2009 also informed him of how disability ratings and 
effective dates are assigned.  See Dingess.  See also, as to the 
timing of the notice, Prickett.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  Relevant in-service and 
post-service treatment reports are of record and the RO has 
obtained several VA examinations, most recently dated in August 
2009.  When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the pertinent VA examinations are more than 
adequate, as they were conducted by medical professionals and 
reflect review of the Veteran's prior medical records.  The 
respective examiners were able to fully assess and record the 
current severity of each service-connected disability.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio.


A TDIU claim may be granted where the schedular rating is less 
than total and the service-connected disabilities preclude a 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent.  Disabilities resulting from common etiology or a 
single accident or disabilities affecting a single body system 
will be considered as one disability for the above purposes of 
one 60 percent disability or one 40 percent disability.  38 
C.F.R. § 4.16(a).

If these percentage requirements are not met, but the veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability, the case will be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the Veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither non-service connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

First, it must be determined whether the Veteran meets the 
percentage requirements for TDIU under 38 C.F.R. § 4.16(a).  The 
Veteran's service-connected disabilities include:  bilateral foot 
disability [plantar calluses], evaluated as 50 percent disabling; 
right and left knee disabilities [medial meniscus tears], each 
separately evaluated as 10 percent disabling; deviated nasal 
septum, evaluated as 10 percent disabling; and venereal warts, 
evaluated as 0 percent disabling.  With consideration of the 
bilateral factor, the combined disability rating is 70 percent.  
See December 2007 RO rating decision.  As such, the Veteran meets 
the threshold minimum percentage requirements for a TDIU under 38 
C.F.R. § 4.16(a).  The evidence, however, must also show that he 
is, in fact, unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  

The Board has an obligation to consider whether the case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board notes that in March 2004 the Veteran was supplied a VA 
Form 21-8940 (Veteran's Application for Increased Compensation 
Based on Individual Unemployability).  He did not return this 
form to VA.  The RO denied the TDIU claim in June 2004.  The 
Veteran sought to reopen his claim in September 2004.  See VA 
Form 21-4138.  

An October 2002 private medical record shows that the examiner 
noted that the Veteran's disabilities included bilateral knee 
meniscus tears and bilateral calcaneal spurs.  The Veteran was 
reported to be limited in the distance he was able to walk, and 
also as having difficulty with prolonged standing

In the course of his August 2006 hearing at the RO, the Veteran 
testified that his work experience included working in a kitchen 
and as a physician's assistant at a VA hospital.  He added that 
he also had an associate's degree, relating to working with 
computers.  See pages 12-14 of hearing transcript.  

The report of a June 2006 VA orthopedic examination shows that, 
in diagnosing bilateral knee meniscal tears and bilateral 
patellofemoral dysfunction, the examiner opined that these 
disorders precluded the Veteran from fulfilling job duties due to 
knee pain and poor standing tolerance.  The report, in discussing 
the Veteran's employment history, noted that the Veteran used to 
work at a VA hospital as a public relations clerk until he was 
required to quit due to "administrative problems."  The Veteran 
at that time was reported to be working with special 
accommodations and restrictions due to poor tolerance for 
standing.  


The report of a VA feet examination, also conducted in September 
2006, shows essentially the same job history as that set out as 
part of the September 2006 VA orthopedic examination.  In 
diagnosing bilateral flatfoot, bilateral calcaneal enthesopathy, 
and calcaneal fasciitis, the examiner opined that these 
conditions precluded the Veteran from pursuing and participating 
in any employment due to easy exacerbation of pain and poor 
tolerance upon standing and ambulation.  

The Veteran was also afforded two VA examinations in August 2009, 
general medical and orthopedic.  The general medical examination 
shows that the examiner was tasked with determining the effect of 
the Veteran's service-connected disabilities on his 
employability.  The Veteran was noted to suffer from a deviated 
nasal septum, traumatic arthritis of the knees, flat feet and 
calluses, and intermittent venereal warts.  The examiner opined 
that the deviated nasal septum had no effect on the Veteran's 
employability.  The examiner added that the disorders of the 
knees and feet limited substantially the Veteran's ability to 
work as a hospital escort as he was required to walk constantly 
and to stand for long periods.  The examiner did add, however, 
that these disorders did not affect his ability to engage in a 
more sedentary type job.  

Review of the VA orthopedic examination conducted in August 2009 
shows that the Veteran was not currently working in his usual job 
as an escort due to lower extremity pain and limitations in 
standing, driving, and walking.  Bilateral meniscal tears of the 
knees was diagnosed.  The examiner opined that the Veteran's knee 
disorders precluded him from obtaining gainful employment in his 
usual job as an escort due to poor standing and ambulation 
tolerance, as well as due to instability.  The Veteran was noted 
to have previously worked in a kitchen but could no longer as a 
result of knee pain.  In regards to the Veteran's ability to 
perform sedentary-type jobs, the examiner added that his easy 
exacerbation of knee pain, even upon sitting or driving, would be 
a "hardship."  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); 38 C.F.R. 
§§ 3.303(a), 3.307(b).  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  Buchanan, 451 
F.3d at 1336.

The only evidence that supports the claim of TDIU includes 
various assertions made by the Veteran. While these assertions 
have described the Veteran's service-connected disabilities and 
have stated that he cannot work as a result, the preponderance of 
the medical evidence of record demonstrates that the Veteran is 
capable of sedentary work.  While the VA feet examiner in June 
2006 opined that the Veteran could not perform "any" employment 
due to his limited ability to stand and walk, this examiner did 
not comment as to whether or not the Veteran was able to perform 
sedentary-type employment.  The examiner also made this comment 
in describing the Veteran's difficulty with standing and walking.  
Also, the August 2009 VA general medical examiner commented that 
the Veteran could perform sedentary employment.  And, while the 
VA orthopedic examiner in August 2009 essentially commented that 
the Veteran's service-connected knee disorders precluded the 
Veteran from performing physical-type jobs, and added that his 
doing sedentary-type jobs would cause a "hardship," this is not 
to the Board a probative finding indicating the Veteran's 
inability to perform a sedentary job.  These examinations were 
all based on a thorough examination of the Veteran, his service-
connected disabilities, his medical history and complaints, and 
objective findings and, therefore, outweigh the Veteran's 
assertions.

In sum, the evidence demonstrates that the Veteran's service-
connected disabilities are not sufficient by themselves to render 
the Veteran unemployable.  Therefore, referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to TDIU is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


